Buser, J.:
This appeal involves a contractual dispute between a home builder, Kirk’s Remodeling and Custom Homes, Inc. (Kirk’s), and the homeowners, George and Vicki Hewitt (the Hew-itts). The Hewitts purchased their newly built home from Kirk’s. Upon completion of the construction, Kirk’s gave tire Hewitts an express warranty that promised to provide a house free from defects in materials or workmanship; Kirk’s also promised that if defects arose during the 1-year warranty period, Kirk’s would x-epair *507or replace tlie defects. Immediately prior to the expiration of the warranty period, in keeping with the contract, the Hewitts gave Kirk’s written notice of construction defects. Kirk’s failed to repair or replace the defects.
More than 5 years after Kirk’s provided the Hewitts with the express warranty, but less than 5 years after the Hewitts gave Kirk’s written notice of the construction defects, the Hewitts sued Kirk’s for breach of contract. Kirk’s filed a motion for summary judgment contending the Hewitts had commenced their lawsuit beyond the 5-year statute of limitations for breach of contract actions. The district court agreed with Kirk’s and granted summary judgment.
As discussed below, we believe the district court erred in finding the Hewitts did not commence their lawsuit within the statute of limitations. We hold, for purposes of K.S.A. 60-511(1), that a cause of action based upon a builder’s express warranty to repair or replace construction defects in a newly built house must be brought within 5 years of the date the builder breached the warranty by refusing or failing to repair or replace the defects. Accordingly, we reverse the district court’s summary judgment in favor of Kirk’s and remand for further proceedings.
Factual and Procedural Background
Donnie Kirk, tire president of Kirk’s, provided an affidavit in support of summary judgment. He alleged that on January 21, 2003, Kirk’s entered into a contract with the Hewitts to build a house in Miami County. The contract, showing signatures and that date, was attached to Kirk’s motion for summary judgment. The contract provided for a “walk-thru inspection . . . prior to final settlement.” It also provided that “[a] construction warranty will be given to the [Hewitts] at signing of contract and will be signed when final walk through is made.”
Kirk’s alleged as an uncontroverted fact that it “contracted with” Brick Doctor and Brant Jones Masonry “as agents of the Hewitts, and/or for intended benefit of tlie Hewitts.” Kirk’s alleged that “Brick Doctor and [Brant] Jones Masonry both worked on the bricks and masonry on the house, and failed to perform their work *508in a workmanlike manner.” The Hewitts only asserted that Brick Doctor and Brant Jones Masonry were each “Kirk’s subcontractor.”
Regardless, Donnie’s affidavit averred that “[o]n or about December 12, 2003, [the Hewitts] and Kirk’s . . . entered into the warranty for the . . . home.” Kirk’s also attached to its summary judgment motion the construction warranty along with a “Home Enrollment” form signed by the parties, which described it as an “Express Limited Warranty.” The warranty had an “Effective Date” of December 12, 2003.
The warranty provided in relevant part:
“Kirk’s ... is the warrantor under this limited warranty and agrees to tire following terms and conditionfs]. . . .
“I. WHAT IS COVERED
“A. During this one year Warranty Term, which commences ... as indicated on the Home Enrollment form, [Kirk’s] (the builder) warrants that this housing unit will be free from:
1. Defects in materials or workmanship as defined in the Construction Quality Standards ....
2. Defects in the electrical, plumbing and mechanical systems as defined in tire Construction Quality Standards.
[[Image here]]
“II. WHAT KIRK’S . . . WILL DO
“If a defect occurs on an item during the applicable Warranty Term which is covered by this warranty, Kirk’s . . . will repair, replace or pay [the Hewitts] the reasonable cost of repairing or replacing the defective item. Kirk’s ... total liability under this warranty is limited to tire final sales price of tire home as indicated on the applicable forms. The choice to repair, replace, or pay any combination thereof is solely that of Kirk’s .... Any repair or replacement shall not extend the Warranty Term.
“HI. WHAT [THE HEWITTS] MUST DO
“If [the Hewitts] should have a complaint on any item covered by this warranty during the applicable 'Warranty Term, [the Hewitts] must send to Kirk’s ... a clear and specific written complaint. The written notice must be received by Kirk's .. .no later than seven days after the expiration of the Warranty Term. With the exception of an emergency problem, [the Hewitts] should wait an initial 30 days after the Warranty Term begins to report any defects as defined in the Construction Quality Standards. This is to allow time ... to become familiar with the housing unit.” (Emphasis added.)
The construction quality standards were set forth in a separate section of die warranty. A preface to the section stated: “The fol*509lowing Construction Quality Standards are expressed in terms of required standards that the Builder s construction must meet. Noncompliance with these construction standards calls for corrective action by Kiries.”
It is uncontroverted that nearly 1 year after the warranty’s effective date of December 12, 2003—December 11, 2004—the Hewitts sent Kirk’s a letter regarding “Outstanding Warranty-Items.” In relevant part, the letter stated: “In accordance with our Warranty of December 12, 2003, we are providing a punch list of outstanding warranty items which require attention.” The Hewitts acknowledged that “[s]ome of the items on the attached punch list have been somewhat corrected.” The Hewitts, therefore, specified the items Kirk’s had corrected and those it had not, and they asked Kirk’s to “[p]lease get with us as soon as possible on these matters.”
Included in the written notice was reference to construction defects in the home’s brickwork:
“1. Unsightly and Problematic Brickwork. The leaks in the basement have been repaired on the North and South side of our home by removing brick; and flashing and sealing around the support beam pockets. This was a matter of neglect by your first Subcontractor, The Brick Doctor. We still need the brick problem taken care of near the front door causing leaks in the basement. When removing a small section of the brick on the North and South side of our home, your second brick Subcontractor, Brant Jones, mentioned that he saw brick ties and felt paper. However as Mr. Jones indicated in the conclusion of his letter of November 15, 2003, removing all of the brick and relaying new bricks correctly would be the only totally reliable solution to this problem job. Since Mr. Jones discovered that no felt or other waterproofing material was used above the garage door when removing a 50 to 60 foot section of brick, we are still not certain that felt or waterproofing was used completely around our home.”
Kirk’s did not repair or replace the defective brickwork or pay the Hewitts to repair or replace it. On June 26, 2008, the Hewitts filed a lawsuit against Kirk’s and other entities. Kirk’s was served on January 31, 2009, and it eventually moved for summary judgment.
In its motion for summary judgment, Kirk’s contended the Hew-itts had commenced their contract claim beyond the 5-year statute of limitations provided in K.S.A. 60-511(1). Arguing that “[a] breach of warranty occurs on the date of sale and delivery,” Kirk’s *510cited several cases in support including Voth v. Chrysler Motor Corporation, 218 Kan. 644, 545 P.2d 371 (1976), and Freeto Construction Co. v. American Hoist & Derrick Co., 203 Kan. 741, 457 P.2d 1 (1969).
The Hewitts responded to Kirk’s motion:
“The statute of limitations could only begin running when the Hewitts notified Kirk’s of the defective brickwork. An express warranty like die one provided by Kirk’s . . . , by its very terms, contemplates that the contractor would have an opportunity to repair or replace any defective items. If the contractor does so, dien the express warranty is not breached.”
In support of their argument, the Hewitts cited Feinour v. Ricker Co., 255 Ga. App. 651, 566 S.E.2d 396 (2002).
The district court granted Kirk’s motion for summary judgment. In its decision, the district court cited Freeto Construction Co. and reasoned:
“[The Hewitts’] argument that the agreement promises replacement is correct, as this clause directs what [Kirk’s] will do if the warranty is breached. What [the Hewitts] fail to acknowledge in their argument is Üiat before [Kirk’s] is obligated to repair, replace or pay, he [sic] must have delivered a defective home. Clearly, Kirk’s failed to deliver a home free of defects, or this matter would not be pending. Thus, Kirk’s breached the contract at the outset. Kirk’s breached the contract on the date of delivery, December 12, 2003. The statute of limitations began running on that date, and expired five years hence. As a result, the motion for summary judgment filed by Kirk’s must be granted.”
The Hewitts moved to alter or amend the judgment, clarifying that “Kirk’s did not breach a promise to deliver a home free of defects to the Hewitts; rather, Kirk’s breached a promise to correct a defect that the Hewitts identified during the warranty term.” The Hewitts argued that “[ujnder the [district] [cjourt’s analysis, the bargained-for warranty period in the parties’ contract is meaningless for purposes of when the statute of limitations begins to run. If the warranty is breached upon déliveiy, then a party has a cause of action upon delivery.” But, the Hewitts asserted their cause of action did not accrue until they gave notice to Kirk’s as required under the warranty and Kirk’s failed to repair, replace, or pay the Hewitts for the repair or replacement. In support, the Hewitts *511cited Antigua Condominium v. Melba Investors, 307 Md. 700, 517 A.2d 75 (1986).
Kirk’s responded that the Hewitts’ motion was “a rehash of issues” already argued. The district court denied the Hewitts’ motion to alter or amend, stating they had presented “no new theory or legal authority.” The Hewitts then dismissed the remaining defendants with prejudice and filed this appeal.
The Statute of Limitations and the Express Warranty to Repair or Replace
The Hewitts appeal the district court’s ruling granting summary judgment for Kirk’s because their cause of action for breach of warranty was filed beyond the statute of limitations for contract actions. The Hewitts contend their cause of action only accrued upon breach of that warranty, i.e., when “Kirk’s refused to correct a defect, failed to correct a defect, or did not take action to correct a defect within a reasonable time.” In short, the Hewitts do not focus their appeal on Kirk’s warranty to deliver a house free from defects but on Kirk’s breach of the warranty to repair, replace, or pay die Hewitts to repair or replace the construction defects (Repair or Replace Warranty).
In response, Kirk’s acknowledges it “promised to deliver a home free from defects and to make repairs if a defect occurs,” but it argues that since “[t]he presence of a defect breaches [its] promise to deliver a home free from defects,” the Hewitts could have maintained an action “at the commencement of the warranty period, on December 12, 2003.”
At the outset, we are guided by the following legal standards regarding summary judgment:
" ‘Summary judgment is appropriate when the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, show that there is no genuine issue as to. any material fact and that the moving party is entitled to judgment as a matter of law. The trial court is required to resolve all facts and inferences, which may reasonably be drawn from the evidence in favor of the party against whom the ruling is sought. When opposing a motion for summary judgment, an adverse party must come forward with evidence to establish a dispute as to a material fact. In order to preclude summary judgment, the facts subject to the dispute must be material to the conclusive issues in the case. *512On appeal, we apply the same rules and where we find reasonable minds could differ as to the conclusions drawn from the evidence, summary judgment must be denied.’ [Citations omitted.]” O’Brien v. Leegin Creative Leather Products, Inc., 294 Kan. 318, 330, 277 P.3d 1062 (2012).
Additionally, where there are no disputed facts and the appellate court is required to interpret and give legal effect to a written contract, appellate review of a summary judgment order is de novo. Wittig v. Westar Energy, Inc., 44 Kan. App. 2d 216, 221, 235 P.3d 535 (2010), rev. denied 292 Kan. 969 (2011).
In the present case, the material facts were undisputed. The parties agreed the December 12, 2003, express warranty was part of the construction contract. There was no dispute regarding the plain language of the express warranty. The parties agreed that, almost 1 year later, on December 11, 2004, the Hewitts sent Kirk’s a letter giving timely notice that the brickwork (and other warranty items) were allegedly defective and had not been repaired or replaced. On June 26, 2008, the Hewitts filed the lawsuit at issue in this appeal, which was served on Kirk’s on January 31, 2009. Finally, Kirk’s candidly conceded it did not repair or replace the brickwork. In short, there are no material facts in dispute and, as a result, we are presented with an issue of law which we review de novo. Of note, we review the warranty language and its legal effect without deference to tire district court’s interpretation of the warranty. Osterhaus v. Toth, 291 Kan. 759, 768, 249 P.3d 888 (2011).
K.S.A. 60-511(1) governs the relevant statute of limitations applicable to this issue on appeal. It provides that “[t]he following actions shall be brought within five (5) years: (1) An action upon any agreement, contract or promise in writing.” For purposes of the statute of limitations, “[t]he test to determine when an action accrues is that point when a plaintiff could have first filed and prosecuted an action to a successful conclusion.” Jeanes v. Bank of America, 296 Kan. 870, 874, 295 P.3d 1045 (2013).
The district court found the Hewitts’ cause of action could have commenced on December 12, 2003, the effective date of the express warranty and the date it was delivered to tire Hewitts. Under this interpretation, the Hewitts’ lawsuit was impermissibly commenced beyond the 5-year statute of limitations. On the other *513hand, the Hewitts contend the earliest date their cause of action could have commenced was when the Repair or Replace Warranty was breached. Under the Hewitts’ interpretation, their cause of action could have begun—at the earliest—on December 11, 2004, which was the date they sent written notice to Kirk’s requesting repair or replacement of the construction defects. If the Hewitts’ understanding is correct, their lawsuit was properly filed within the applicable 5-year statute of limitations and the district court erred in granting summary judgment to Kirk’s.
Given the undisputed facts and the parties’ competing legal contentions, the question presented on appeal is straightforward: When did the Hewitts’ cause of action for breach of the Repair or Replace Warranty accrue?
We begin to answer this question with a brief review of Kansas caselaw cited by the district court and Kirk’s. The district court was persuaded by the precedent in Freeto Construction Co., 203 Kan. 741. In that case, Freeto Construction Co., purchased a truck crane from the manufacturer on May 7, 1959. More than 5 years later, on September 25,1964, the crane failed when two large bolts used in its manufacture gave way. This failure caused “the load to shift and fall, extensively damaging the crane and the load which consisted of a section of an asphalt plant.” 203 Kan. at 742.
On September 24, 1966, the buyer filed a negligence action which was eventually treated as a contract claim. The district court granted summary judgment for the defendants, ruling that the contract claim failed because it was barred by the applicable statute of limitations. The plaintiff appealed. One question on appeal was whether the action was barred by the 5-year statute of limitations period for “action on a written contract.” 203 Kan. at 744-45. The contractual provision in controversy was an express warranty dating from tire sale of die crane in 1959, although the contract terms were not detailed in the opinion.
Our Supreme Court affirmed the district court, holding that the warranty began on the delivery date of the crane because “[i]n this case the breach occurred when the crane was sold and delivered, having been allegedly designed and assembled in a manner inadequate to sustain tire warranted load capacity.” 203 Kan. at 746. *514The Supreme Court also addressed Freeto Construction Co.’s., alternative contention “that even though its action is for breach of contract, nevertheless the trial court erred in finding the warranty sued upon to be a present warranty rather than prospective and continuing.” 203 Kan. at 747. Our Supreme Court rejected the construction company’s argument, noting that “there are no facts in the record suggesting a warranty as to the condition or capability of the crane on a date more than five years after its sale and delivery.” 203 Kan. at 747. Finally, the Supreme Court added that while the newly enacted Uniform Commercial Code (U.C.C.) did not apply to this transaction, “we believe the provisions of K.S.A. 84-2-725 to be substantially in accordance with the decisions of this court.” 203 Kan. at 748.
Several years later, our Supreme Court in Voth considered the implications of the U.C.C. upon the statute of limitations for contracts for sale of goods as set forth in K.S.A. 84-2-725. That statute provided: “An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued.” K.S.A. 84-2-725(1). It further provided:
“A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of die breach must await die time of such performance die cause of action accrues when the breach is or should have been discovered.” K.S.A. 84-2-725(2).
The buyer in Voth purchased a new Chrysler automobile on August 8, 1969. The manufacturer provided a 12-month express warranty “ ‘against defects in material and workmanship in normal use ....’” 218 Kan. at 647. The manufacturer also promised that “[a]ny part of this vehicle found defective under the conditions of this warranty will be repaired or replaced.” 218 Kan. at 647.
On June 27,1974, Voth filed a petition alleging, in relevant part, a breach of Chrysler’s express warranty that the vehicle was “ ‘safe for use.’ ” 218 Kan. at 645. Voth sought damages for inhaling “ ‘large amounts of gasoline fumes’ ” caused by the defective vehicle. 218 Kan. at 645. Voth alleged the defect was “ ‘a plugged gasoline tank vent tube which caused raw gasoline to be spewed upon various parts of the undercarriage . . . , the vapors of which *515were subsequently gathered by the air conditioning system ... and dispersed throughout the automobile.’ ” 218 Kan. at 646. As a result of this defect, Voth alleged he contracted lead poisoning which caused him great bodily harm, past and future medical expenses, and loss of past and future income.
The petition was filed about 4 years and 10 months after Voth purchased the vehicle, but 5 days short of 4 years after Voth discovered the defect. Voth contended the vehicle’s defect “ was the type of occurrence which was explicitly extended to the future performance of the automobile pursuant to Kansas Statutes Annotated 84-2-725(2).’ ” 218 Kan. at 646. The defendants filed a motion for summaiy judgment claiming, among other defenses, that Voth’s claim was barred by the 4-year statute of limitations for actions involving contracts for sale of goods. The district court agreed and granted summaiy judgment to the defendants.
On appeal, both parties acknowledged that “the issue is controlled by 84-2-725.” 218 Kan. at 647. Our Supreme Court stated the question as follows: “Does the warranty here explicitly extend to future performance and must discovery of the breach await such future performance?” 218 Kan. at 648. The Supreme Court disposed of the first question: “The obligation of the warranty is to repair or replace . . . any part of the vehicle found defective under the conditions of the warranty. It does not warrant performance without malfunction during the term of the warranty.” 218 Kan. at 648. Our Supreme Court ruled against the buyer on the second question as well, reasoning with citation to Freeto Construction Co., that because any defect existed upon delivery, discovery of the breach did not necessarily await future performance. 218 Kan. at 650-51.
We believe the district court’s and Kirk’s reliance on Freeto Construction Co. and Voth is misplaced. Both cases are distinguishable from the present case and, as a result, these cases do not provide helpful precedent in resolving the question on appeal.
First, Voth is a U.C.C. case involving the sale of goods, and its predecessor, Freeto Construction Co., could have been, given its facts. Even Kirk’s candidly concedes on appeal that “tire U.C.C. does not apply to this case.” We agree. As our Supreme Court has *516noted elsewhere, “none of the [U.C.C. warranty provisions] apply to agreements between homeowners and contractors supplying services in the construction of the homeowners’ residence.” David v. Hett, 293 Kan. 679, 699, 270 P.3d 1102 (2011).
Second, the plaintiffs in Freeto Construction Co. and Voth were claiming a breach of warranty based on a broken promise to provide vehicles at the time of purchase that were not defective in design, material, and workmanship. In contrast, the Hewitts did not predicate their lawsuit on the Kirk’s breach of the express warranty to deliver the house free of construction defects. Rather, the Hewitts claimed a breach of warranty based on a different broken promise—to repair or replace the construction defects or pay the Hewitts’ to repair or replace the defects. This difference is especially noteworthy in Voth where—although the contract for sale clearly provided for repair and replacement of the vehicle defect— Voth did not sue for damages due to Chiysler’s failure to repair or replace the vehicle’s plugged gasoline tank vent tube. On the contrary, Voth sued for damages arising from the breach of Chrysler’s promise to provide him with a vehicle free of defects.
Having considered the caselaw offered in support of Kirk’s legal position and finding it not applicable to the present case, we turn to Kansas real property law. There, we find some guidance in Wilder v. Wilhite, 190 Kan. 564, 376 P.2d 797 (1962). In Wilder, a grantor of land in 1947 provided a warranty deed with the following “warranty provision”: “ ‘The said Grantor covenanting that said premises are free and clear of all encumbrances, and that she will Warrant and Defend the title against the lawful claims and demands of all persons whomsoever.’ ” 190 Kan. at 565. Ten years later, in 1957, tire buyers purchased the land without knowing that the grantor had not held title.
In 1959, the buyers attempted to sell the land. This was the first time the buyers learned of adverse claims on the title. The buyers were forced to litigate these claims and incurred expenses. In 1961, the buyers brought an action against the grantor for damages.
The grantor defended the lawsuit by arguing that “the alleged breach of covenant, if any, against encumbrances incurred when the covenant was made in 1947, and is barred by the five year *517statute of limitations.” 190 Kan. at 567. Our Supreme Court disagreed. It determined:
“It is readily apparent . . . this action is founded upon the covenant that the grantor will warrant and defend the title against the lawful claims and demands of all persons whomsoever. There is nothing to indicate the action is founded upon the covenant that the premises are free and clear of all encumbrances.” 190 Kan. at 565.
The Supreme Court further instructed that “[t]he statute of limitations begins to run against a cause of action for breach of a warranty to defend the title against the lawful claims and demands of others only from the time of actual or constructive eviction of the covenantee or his assignee.” 190 Kan. at 567.
Wilder is factually more analogous to the present case than Freeto Construction Co. or Voth. Our Supreme Court in Wilder held that the buyers did not have a cause of action for breach of the warranty to defend title until the grantor had breached that particular warranty. We believe the same is true here. The Hewitts could not have prosecuted an action for breach of the Repair or Replace Warranty until Kirk’s had breached that particular warranty. This is in keeping with the general rule that “a party seeking damages for breach of warranty must prove the warranty, the breach thereof, and the loss that resulted from the breach.” (Emphasis added.) Sours v. Russell, 25 Kan. App. 2d 620, Syl. ¶ 1, 967 P.2d 348 (1998), rev. denied 267 Kan. 887 (1999).
In this regard, the plain language of the Repair or Replace Warranty provided by Kirk’s is important. In a dispute over title defects, our Supreme Court similarly focused on the contractual language:
“The language used is explicit and the import and materiality of the dates .. . are made clear. The provisions of the contract, in this regard, must be given the effect stated in the clear language employed. The law presumes that the parties understood their contract and that they had die intention which its terms import. [Citation omitted.] It is not the function of courts to make contracts, but to enforce them as made [citation omitted], nor is it within the province of the court to reform an instrument by rejecting words of clear and definite meaning and substituting others therefor. [Citations omitted.]” Tri-State Hotel Co., Inc. v. Sphinx Investment Co., Inc., 212 Kan. 234, 246, 510 P.2d 1223 (1973).
In the present case, if we take die Repair or Replace Warranty language at face value, Kirk’s could not have breached its promise *518until it had been given written notice by tire Hewitts and either refused or failed to repair or replace the defects. These were duties Kirk’s had taken upon itself, and we assume it did so for good reasons. If nothing else, we can assume Kirk’s contractual duties under the Repair and Replace Warranty provided some welcome assurance to the Hewitts as they considered whether to enter into a contract to build the house.
Absent protections provided by contract or by law, buyers of real property in Kansas take under the principle of caveat emptor. See Graham v. Lambeth, 22 Kan. App. 2d 805, 807, 921 P.2d 850 (1996); Heinsohn v. Motley, 13 Kan. App. 2d 66, Syl. ¶ 2, 761 P.2d 796 (1988); Miles v. Love, 1 Kan. App. 2d 630, 633, 573 P.2d 622, rev. denied 225 Kan. 845 (1997). “Kansas has recognized an implied warranty of fitness in the sale of new housing, at least when the seller built the house.” 1 Kan. App. 2d at 633 (citing McFeeters v. Renollet, 210 Kan. 158, 165, 500 P.2d 47 [1972]). But “the application of warranty law offers very limited protection for homeowners because the nature of home defects, and the damages that arise from them, often are not discoverable until after a warranty period would expire.” David, 293 Kan. at 699-700. And unless the parties specifically agree otherwise, any agreements made before execution of the deed merge into the deed. See Blair Constr., Inc. v. McBeth, 273 Kan. 679, Syl. ¶ 3, 44 P.3d 1244 (2002).
With this in mind, a seller might offer “[a] warranty that survives closing” as an “invitation to [a buyer] to cease investigating the subject matter of seller’s warranty and to accept the substitution of seller’s contractual liability for some bargained-about aspect of the property.” 12 Thompson on Real Property § 99.06(a), p. 268 (2d Thomas ed. 2008). Because “from seller’s perspective, the costs of sale are now indeterminate, uncertain and uncontrollable,” sellers will “seek to limit their liability” rather than leave it open-ended. 12 Thompson on Real Property § 99.06(a), p. 268. The “[s]eller’s willingness and ability to make representations and warranties concerning the condition of the property will depend upon the relative negotiating strength of the respective parties, the length of time the seller has owned the property . . . , and the *519identity of the seller . . . 12 Thompson on Real Property § 99.06(a)(1)(B), p. 269.
In the present case, tire parties mutually entered into a contract mitigating the risks borne by each other. The Hewitts’ risk that the house had construction defects was mitigated by Kirk’s promise to repair or replace the defects provided the Hewitts gave written notice. On the other hand, Kirk’s risk of liability was mitigated by the prescribed remedies, time period, other conditions precedent, and by the total dollar limitation.
We are not persuaded by the argument that the Hewitts had actual notice of the defects when Kirk’s presented the express warranty on December 12, 2003. The Hewitts may have had such notice, but nothing in this record proves the Hewitts also knew Kirk’s would refuse to repair or replace those defects as promised. We will not limit the enforceability of the Repair or Replace Warranty, thereby increasing the Hewitts’ risk by starting the statute of limitations clock before Kirk’s could have breached that particular warranty.
Moreover, in their brief, the Hewitts point out the district court’s ruling, if upheld on appeal, would establish precedent that would hamper a party’s ability to negotiate certain warranties. For example, a buyer of real estate might want a longer warranty to repair or replace, but a statute of limitations period running from deliveiy of the warranty would essentially limit all such warranties to 5 years. A buyer who is a party to a residential construction contract might be required to file a potentially needless lawsuit in order to preserve the buyer’s warranty rights when there were unresolved requests for repair or replacement made just prior to the expiration of the statute of limitations period. These considerations bolster our reading of Kansas law that the statute of limitations clock should start upon breach of the Repair or Replace Warranty.
We also find support for our conclusion in caselaw from foreign jurisdictions. In a case cited by the Hewitts, Feinour v. Ricker Co., 255 Ga. App. 651, 566 S.E.2d 396 (2002), a buyer contracted to purchase a house from a builder. The builder “agreed to a one-year limited warranty on the house, obliging [it] tou-epair or replace defects in construction.” 255 Ga. App. at 652. As the 1-year period *520approached expiration, tire buyer notified the builder of water leakage. The builder attempted repair, but “the workman only temporarily or cosmetically corrected the underlying problem, which apparently arose out of the general improper installation of the synthetic stucco.” 255 Ga. App. at 652.
Six years later, the buyer hired an expert who identified the problem. The buyer brought suit under multiple theories, including breach of express warranty. The statute of limitations for contract claims in Georgia was 6 years, and the district court held that “the contract, implied warranty, and express warranty claims all expired ... six years after the certificate of occupancy issued.” 255 Ga. App. at 652.
The buyer appealed, contending the “breach of express warranty claim . . . did not accrue until . . . [the builder] inadequately repaired the house.” 255 Ga. App. at 653. The Court of Appeals of Georgia agreed: “Since an express warranty to repair is not breached until the warrantor refuses to repair or inadequately repairs the defect, the statute of limitation[s] on that claim does not commence to run until that obligation is breached.” 255 Ga. App. at 655. The facts in Feinour are similar to the present case, and we are persuaded by tire reasoning of tire Georgia court.
A similar analysis was used in Hersh Companies v. Highline Village Assoc., 30 P.3d 221, 222 (Colo. 2001), where a painting contractor provided an express warranty to owners of two apartment complexes to repaint tire exteriors of the buildings. The contractor warranted that its work would be free from defects and that any defects would be repaired or replaced. Problems arose, some of which the contractor repaired, but eventually the contractor refused to make further repairs, claiming the problems were not attributable to its work. The Colorado Supreme Court held the breach of express warranty occurred when the painter first refused to repair, and the statute of limitations began to run only upon that refusal. 30 P.3d at 225-26.
We find another case cited by die Hewitts, Antigua Condominium v. Melba Investors, 307 Md. 700, 517 A.2d 75 (1986), provides further guidance in resolving this appeal. In this case, the buyers of condominiums sued the sellers beyond Maryland’s 3-year statute *521of limitations for civil actions. The issue on appeal was interpreting the contract, specifically its “key provision”:
“ ‘Seller will make any necessary repairs, adjustments or replacements to the condominium unit and item of personal property specified herein or the common elements of the condominium required as the result of faulty construction, faulty material, faulty manufacture or faulty installation, provided that notice of the defect shall be given Seller within a period of one (I) year accounting from the date of settlement under this Contract.’ ” (Emphasis added.) 307 Md. at 713.
After discussing caselaw from several jurisdictions, the Court of Appeals of Maryland stated:
“We do not interpret the Repair Clause as simply a warranty of the condition of a unit or of the common elements as of the time of closing with a Unit Owner. Had [sellers] simply guaranteed the condition of the property as of the date of closing with a Unit Owner, any breach of that guarantee would necessarily occur at closing and, absent a special statute, the cause of action would accrue for limitations purposes when the breach was discovered. [Citation omitted.] Here, however, [sellers] additionally promised to repair if notified timely. The breach of that covenant to repair does not occur at closing or necessarily when notice is given. Conceptually, the ways in which one who has contracted to repair could breach that contract include repudiating tire obligation before any notice is given, or, after being on notice of the defect, failing to undertake the repairs within a reasonable time, expressly refusing to repair, or, after undertaking to repair, abandoning the work before completion. [Citations omitted.]” 307 Md. at 715-16.
Antigua Condominium is factually similar to the present case, and its reasoning is consonant with Feinour and Hersh Companies. Kirk’s argues this precedent is “not helpful” because, unlike Kansas (see K.S.A. 60-511[l]), Maryland has a discovery rule similar to the Colorado discovery rule in Hersh Companies. But the different discovery provisions have no applicability to the resolution of the issue on appeal. The relevant issue in these cases was not when the defect was discovered but whether the statute of limitations period on a Repair or Replace Warranty begins to run from the breach of the warranty to repair or replace. In Feinour, Hersh Companies, and Antigua Condominium, the respective courts decided, as we do, that the statute of limitations period runs from the breach of the Repair or Replace Warranty.
Other states are in accord. The Court of Appeals of New York concluded the statute of limitations started to run from the date *522on which the builder refused to make repairs and not the day the buyer knew or should have known of the defects. Bulova Watch v. Celotex Corp., 46 N.Y.2d 606, 415 N.Y.S.2d 817, 389 N.E.2d 130 (1979). In Bulova Watch, a roofing material supplier failed to honor its express promise to “ ‘at its own expense malee any repairs . . . that may be necessaiy to maintain said Roof ... in a water-tight condition.’ ” 46 N.Y.2d at 609. The supplier argued, under the prospective warranty doctrine, that a cause of action—-and hence the running of the statute of limitations—for breach of warranty accrues when the breach is or should have been discovered.
The Court of Appeals disagreed and found the prospective warranty doctrine not dispositive, noting that the supplier “did not merely guarantee the condition or performance of the goods, but agreed to perform a service—to repair the roof.” 46 N.Y.2d at 612. Accordingly, the court found the statute of limitations began running “each time a breach of the obligation to repair the bonded roof occurred.” 46 N.Y.2d at 611.
The Supreme Court of Utah made a similar holding in Lipscomb v. Chilton, 793 P.2d 379 (Utah 1990). There, the seller constructed a roof for the buyer and provided a 1-year warranty. Shortly after the roof was constructed, the buyer noticed leaks, and the seller made repairs pursuant to the warranty. When the roof began to leak again, the seller refused to make the repairs even though the roof was still covered by the warranty. The seller contended the statute of limitations began running when tire buyer first discovered the leaks, shortly after the beginning of the 1-year warranty. Alternatively, the seller contended the statute began running when the buyer’s attorney made a written demand for the cost of the roof repairs.
The Supreme Court of Utah disagreed with the seller’s legal proposition. It held:
“[W]hen defects were .discovered in the roof shortly after the agreement was entered into, the sellers responded as was their duty and made necessary repairs. There was no breach of the warranty at that time. Later, but still during the 1-year period, the buyers again observed defects in the roof and had their attorney make written demand upon the sellers for $1,150 for necessary roof repairs. It was only when the sellers did not respond to the demand either by paying the *523$1,150 or by making the repairs themselves that a cause of action for breach of warranty arose in the buyers. At that time, the 6-year statute of limitations . . . commenced to run.” 793 P.2d at 381.
See also Beaudry Motor Co. v. New Pueblo Constructors, 626 P.2d 1113, 1114-15 (Ariz. App. 1981) (the statute of limitations began to run when the builder refused to make repairs, not upon expiration of the warranty); Fowler v. A & A Company, 262 A.2d 344, 347-48 (D.C. 1970) (the statute of limitations began to run when the builder refused to make repairs, not when buyer knew or should have known of the existence of the defect).
Having surveyed analogous Kansas real property law and the relevant laws of foreign jurisdictions, we hold, for purposes of K.S.A. 60-511(1), a cause of action based upon a builder s express warranty to repair or replace construction defects in a newly built house must be brought within 5 years of the date the builder breached the warranty by refusing or failing to repair or replace the defects.
On a related matter, Kirk’s briefly mentions that it also alleged in its summary judgment motion that, regardless of the statute of limitations issue, the brick work was performed by agents of the Hewitts and the defects, therefore, were not covered by the terms of the express warranty. As noted earlier, the Hewitts contested this allegation and asserted the brick work was performed by Kirk’s subcontractors who were referenced in tire express warranty. Because the material facts necessary to resolve this issue were clearly controverted and the district court did not grant summary judgment to Kirk’s on this basis, we decline to review it on appeal.
Finally, the district court did not make a finding on when Kirk’s may have breached the specific Repair or Replace Warranty. But neither party suggests it could have been before the Hewitts sent their written notice to Kirk’s on December 11, 2004. Given the undisputed fact that the Hewitts commenced their lawsuit on January 31, 2009, we hold their cause of action was not barred by K.S.A. 60-511(1).
Reversed and remanded.
*524ft ft ft